DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response Dated July 29, 2022
In the Response dated July 29, 2022, claims 1, 3, and 7-8 were amended, and claim 11 was added. Claims 1-11 are pending. An action on the merits of claims 1-11 is contained herein.
The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Burcelin et al. US 2012/0107291 A1 (Burcelin) has been rendered moot in view of applicant’s amendment dated July 29, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jie, Zhong, et al. "Studies on the effects of polydextrose intake on physiologic functions in Chinese people." The American journal of clinical nutrition 72.6 (2000): 1503-1509 (Jie).
The aim of Jie was to evaluate the effects of polydextrose on various body functions and blood biochemical indexes in healthy Chinese subjects (page 1503). The subjects were randomly assigned to 4 groups: A (0 g polydextrose/d; control), B (4 g polydextrose/d), C (8 g polydextrose/d), and D (12 g polydextrose/d) (page 1504). Polydextrose was provided in a double-blind manner as a powder dissolved in warm water (100 mL) and was drunk within 10 min of preparation.
The subjects of group D of Jie are embraced by the instant “a subject in need thereof”. The administration of 12 grams of polydextrose dissolved in water to the subjects of group D is embraced by the instantly claimed method. Jie is silent as to the prevention of heart failure, cardiac remodeling, ventricle dilation and/or systolic dysfunction
 in a subject; however, artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art.  In construing process claims and references, it is the identity of manipulative operations which leads to finding of anticipation.  In the instant case, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. Jie explicitly teaches the administration of 12 grams of polydextrose dissolved in water to the subjects of group D. The prevention of heart failure cardiac remodeling, ventricle dilation and/or systolic dysfunction is not an active methodological step in the process but is rather a consequence of the administration of a composition consisting of 12 grams of polydextrose dissolved in water.
Regarding the clause(s) “wherein said heart failure is acute”, “wherein said heart failure…and global hear failure”, “wherein said heart failure…ventricular systolic function”, “wherein said heart failure is of ischemic origin”, “wherein cardiac remodeling…is prevented”, and “wherein systolic dysfunction is prevented”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04. 
Jie teaches all of the instantly claimed elements. Thus, claims 1-5, 7-8, and 10-11 are anticipated.

Conclusion
Claims 1-10 are pending. Claims 1-5, 7-8, and 10-11 are rejected. Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/